                           Case 2:19-cv-00750-SI                                                    Document 29-4                        Filed 05/30/19                        Page 1 of 1
    X




    ³
                     Hammond Permitted Grazing Allotments and Greater BSage-Grouse
                                                                       oo
                                                                         ne        Habitat
                                                                                                                                                                                rs
                                                                                                                                                                                     Cr
                                                                                                                                                                                           e e Ki
                                                                                                                                                                                              k ge
                                                                                                                                                                                                   r          Cr
                                                                                                                                                                                                                   ee
                                                                                                                                                                                                                     k




                                                                                                                                                                                                                          Ki
                                                                                                                                                                                                                            ge
                                                                                                                                                                                     Cu
                                                                                                                                                                                       ca




                                                                                                                                                                                                                               r
                                                                                                                                                                                         mo




                                                                                                                                                                                                                              Cr
                                                                                                                                                                                           ng




                                                                                                                                                                       M
                X




                                                                                                                                                                                                                                ee
                                                                    Kr                                                                                                                       aC




                                                                                                                                                                        cC
                                                          um




                                                                                                                                                                                                                                  k
                                                                                                                                                                                                               re e




                                                                                                                                                                           oy
                                                             bo                                                                                                                                                    k
                                                                Cr




                                                                                                                                                                               Cr
                                                    HAMMOND




                                                                                                                                                                                                                                         Kig
                                                                   ee




                                                                                                                                                                                ee
                                                                                                k




                                                                                                                                                                                                                                            er C
                                                                                                                                                                                     k




                                                                                                                                                                                                                                              re e
                                                                                                                                                                                                                               Cuc
X                                                                                                                                                                                                                                               X




                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                    am
                                                                     HAMMOND FFR




                                                                                                                                                                                                                                       ong
                     X




                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                        Cre
                                           er




                                                                                                                                                                                                                                         ek
                                               en Riv




                                                                                                                               HAMMOND FFR




                                                                                                                                                                                                                       Mc
                                        d Blitz




                                                                                                                                                                                                                          C
                                                                                                                                                                                                                          oy
                                                                                                                                                                                                                             C
                                                                                                     HAMMOND




                                                                                                                                                                                                                            re
                                   er Un




                                                                                                                                                                  HA0077-02




                                                                                                                                                                                                                              ek
                                                                                                                                                                  Ham Brown Lake #2
                                  Donn




                                                                                                                                                         HA0077-03
                                                                                                                     HAMMOND FFR
                                                                                                                                                         Ham Brown Lake #3

                                                                                                                                                HA0098-01                                                          XX
                                Bridge Creek Canal                                                                                              North Bridge Creek #1
                                     Malheur NWR                                                                Bri                  X
                                                                                                                   dg                         X          HA0098-02                                                         X
                                                                                                                      e      Cre
                                                                                                                                ek                       North Bridge Creek #2
                                                         Canal




                                                                                                                                                                           HA0077-01
                                                                                                                                                                           Ham Brown Lake #1
                                                                                                                X            HA0004-01
                                                        East Side




                                                                                                                             South Bridge Creek
                                                                                                    MUD CREEK ALLOTMENT
                                                                                                                                                          Big B
                                                                                                         Mu                                                        ridge
                                                                                                            d                                                                  Cree
                                                                                                                Cr                                                                         k
                    X                                                                                                 ee
                                                                                                                         k
                                                                                                                                 M
    X                                                                                                                             ud
                                                                                                                                       C                                 HARDIE SUMMER
                                                                                                                                           re HAMMOND FFR
                                                                                                                                             ek
                                                                                                                                                              B




                                                                                                                                                                                       Littl
                                                                                                                                                                  ig




                                                                                                                                                                                             e    Fir C
                                                                                                                                                                   Fi




                                                                                                                                                                                                        reek
                                                                                                                                                                     rC




                                                                                                                                                                                               Bi
                                                                                                                                                                           re




                                                                                                                                                                                                 g
                                                                                                                                                                             ek




                                                                                                                                                                                                   Fi
                                                                                                                                                                                                     rC
                                                                     Donner Und Blitzen River




                                                                                                                                                                                                        re
                                                                                                                                                                                                          ek
        Legend                                                                                         Fis
                                                                                                           h   Cr
                                                                                                                    ee
                                                                                                                       k
            X   Occupied/Pending GSG Lek
                                                                                                                                                                       Lake Creek
                Redband Trout Streams                                                                                                                                      Fish
                                                                                                                                                                                C ree
                                                                                                                                                                                      k
                Bridge Creek WSA
                                                                                                                                                                               Li
                                                                                                                                                                                 ttl
                Hammond Permitted Allotments (39,070 acres)                                                                                                                            e
                                                                                                                                                                                           Fi
                                                                                                                                                                                             sh
                                                                                                                                                                                                  Cr
                Allotment with PHMA (26,401 acres)                                                                                                                                                     ee
                                                                                                                                                                                                          k
                Allotment with GHMA (12,669 acres)
                X
        X       General Habitat Managment Area (GHMA)
                                                                                                                                                                                                                         Little
                                                                                                                                                                                                                                B   litzen
                Priority Habitat Management Area (PHMA)                                                                                                                                                                                      Rive
                                                                                                               X                                                                                                                                    r
                                                                                                                                                                           r
                CMPA Boundary                                                                                                                                          ive
                                                                                                                                                              e   nR
                National Wildlife Refuge                                                                                                                  itz                                  Big Ind
                                                                                                                                                        Bl                                                    ian Cre
                                                                                                                                               0 ttle                          2.5                                 5 eMiles
                                                                                                                                                                                                                      k
                                 X                                                                                                              Li
                                                        19-750 Reply on TRO - Second Braun Declaration - Exhibit 4 - Page 1
                                                                                                                                     X
